Citation Nr: 1642320	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hip disabilities, claimed as arthritis, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for bilateral ankle disabilities, claimed as arthritis, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

In September 2015, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  

Also perfected for appeal was the issue of service connection for a bilateral knee disability.  In a March 2016 rating decision, the Veteran was awarded service connection for arthritis of the right and left knees.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Service connection - Bilateral hip and ankle disabilities

The Veteran seeks service connection for bilateral hip and ankle disabilities.  At the time his claims were previously before the Board in November 2015, the Veteran had not been awarded service connection for any orthopedic disabilities of the lower extremities.  As noted above, however, he was granted service connection in March 2016 for arthritis of the bilateral knees.  He asserts that his bilateral knee disabilities resulted in an altered gait, causing bilateral disabilities of the hips and ankles.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

While the Veteran's service connection claims for hip and ankle disabilities were previously remanded by the Board in November 2015 for a medical opinion regarding their etiology, the examiner was not asked to consider whether any current hip or ankle disabilities were due to or aggravated by any service-connected disabilities, as the Veteran was not service-connected for bilateral knee disabilities at that time.  As service connection for arthritis of the knees has now been awarded, a medical opinion is necessary to address this new basis for the possible grant of service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the January 2016 examination, if available.  If that examiner is unavailable, a similar expert in orthopedic disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person physical examination unless the examiner determines that such an examination is necessary to comply with this remand.  

After review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a)  Is it "at least as likely as not" (50 percent or greater probability) that any current disability of the hips is due to or the result of, or aggravated by the service-connected arthritis of the bilateral knees, to include any altering of the Veteran's gait?  In this context, "aggravation" is defined as an increase in disability beyond the natural progress of the disability.  

b)  Is it "at least as likely as not" (50 percent or greater probability) that any current disability of the ankles is due to or the result of, or aggravated by the service-connected arthritis of the bilateral knees, to include any altering of the Veteran's gait?  In this context, "aggravation" is defined as an increase in disability beyond the natural progress of the disability.  

If the opinions requested cannot be provided without result to speculation that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

